Citation Nr: 0813057	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  06-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date earlier than August 17, 
2001, for a grant of entitlement to an evaluation of 100 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from August 1963 to June 1966.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2004 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In April 2007, additional evidence was received from the 
veteran's attorney who waived initial RO consideration of 
this evidence.  See 38 C.F.R. § 20.800 (2007).  In August 
2007, the Board granted the attorney's motion to submit the 
evidence.  


FINDINGS OF FACT

1.  A VA treatment record dated August 17, 2001, constituted 
an informal claim for increase. 

2.  Within one year prior to the August 17, 2001 claim, it 
was not factually ascertainable that the severity of the 
veteran's service-connected PTSD had increased so as to 
warrant a schedular rating of 100 percent.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 17, 
2001, for a grant of an evaluation of 100 percent for PTSD, 
have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. § 3.400(o)(2) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The corresponding VA 
regulation expresses this rule as "date of receipt of claim 
or date entitlement arose, whichever is later."  38 C.F.R. § 
3.400(o)(1).

The law provides an exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation."  38 U.S.C.A. § 5110(a), (b)(2).  If 
the evidence shows that the increase in disability occurred 
prior to the date of receipt of claim, the RO may assign the 
earliest date as of which it is ascertainable that the 
increase occurred as long as the claim for the increased 
disability rating was received within a year of the date that 
the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

The veteran and his attorney assert that an earlier effective 
date is warranted for the award of a 100 percent rating for 
PTSD.  Essentially, the veteran's attorney argues that the VA 
medical record of August 17, 2001, was an informal claim for 
an increased rating and that Social Security Administration 
(SSA) records show that it was "factually ascertainable" 
that the veteran's PTSD had increased in severity in the one 
year prior to the August 17, 2001 medical record.  He pointed 
out that SSA records show that the veteran was determined to 
be 100 percent disabled since March 13, 1995.  Accordingly, 
the veteran's attorney concluded that an effective date of 
August 17, 2000 should have been assigned.  
    
In June 1997, the RO granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from February 6, 
1997.  There was no appeal, and the rating decision became 
final.  See 38 U.S.C.A. § 7105(b).  

In February 2002, the veteran filed a claim for increased 
evaluation for his service-connected PTSD.  By a May 2002 
rating decision, the RO granted an increased evaluation of 50 
percent, effective February 5, 2002 (the date of the claim).  
The veteran filed a notice of disagreement and in August 
2003, filed claims for individual unemployability and earlier 
effective date.  Additional evidence submitted consisted of 
VA medical treatment records and SSA medical records. 

VA outpatient treatment records show that the veteran 
received treatment for PTSD on August 17, 2001.  During the 
visit the veteran reported problems with sleep and discussed 
some of his Vietnam experiences.  

The veteran underwent VA examinations in April 2002 and 
December 2003 in which the examiners concluded that the 
veteran was unemployable as a result of his PTSD with 
secondary depression.  A global assessment of functioning 
(GAF) score of 40 was assigned at both examinations.  A GAF 
score of 40 is indicative of some impairment of reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.  

A disability determination from SSA, received at the RO in 
November 2003, showed that the veteran was found unemployable 
since March 1995 primarily as a result of his depressive 
disorder.  Following transfer of the claims folder to the VA, 
the veteran's attorney submitted a complete copy of the 
veteran's SSA disability determination and underlying medical 
records.

In February 2004, the RO granted a 100 percent evaluation for 
the veteran's service-connected PTSD and assigned an 
effective date of August 17, 2001.  The RO's decision was 
based on the VA outpatient treatment record dated August 17, 
2001 which it determined was the first indication that the 
veteran's PTSD had worsened.  

The veteran's attorney argues that the August 17, 2001, VA 
medical treatment record was an informal claim and based on 
SSA records which showed complete disability in 1995, the 100 
percent disability rating for PTSD should be assigned an 
effective date of August 17, 2000 (one year prior to the date 
of the informal claim).  He contends that, that the VA has 
improperly applied 38 C.F.R. § 3.157(b)(1).  

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997).   

To decide the case, there needs to be a finding as to the 
date on which the veteran initiated a claim for increase by 
formal or informal claim.  Then, the effective date will be 
assigned depending on the facts of the case.  The possible 
dates: if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose); if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable); 
and if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim).  Harper, 10 Vet. App. at 126.   

A report of examination or hospitalization that meets the 
requisite requirements will be accepted as an informal claim 
for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability that may establish entitlement.  The date of an 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  See 38 C.F.R. § 3.157.

The Board does find that the August 17, 2001, record of VA 
medical treatment, which pre-dated the February 2002 formal 
claim, is an informal claim.  38 C.F.R. § 3.157(b), 
3.400(o)(2).  Thus, August 17, 2001, is the date of claim.  
Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine 
whether, sometime between August 17, 2000, and August 17, 
2001, it became factually ascertainable that the veteran's 
PTSD warranted assignment of 100 percent rating.  

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
informal claim for increase on August 17, 2001, it is not 
factually ascertainable that the veteran's PTSD warranted a 
100 percent evaluation.  Indeed, none of the medical evidence 
during this period contains any findings referable to PTSD.  
The SSA records do not include any medical records dated in 
the one year period prior to August 17, 2001.  Thus, even in 
the SSA records were considered to constructively in VA's 
possession before November 2003, they do not provide a basis 
for the assignment of an effective date prior to August 17, 
2001.   

The Board has also considered the possibility that a 
communication submitted by the veteran prior to August 17, 
2001 could constitute an informal claim under 38 C.F.R. § 
3.155 or 3.157.  There is nothing in the treatment records 
that would suggest that a claim, whether formal or informal, 
had been filed earlier.  The Board finds that the RO has 
granted the earliest effective date possible based upon the 
facts in this case and the law and regulations.  Thus, there 
is no basis for a higher rating pursuant to the provisions of 
38 C.F.R. § 3.157.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

In an August 2005 statement of the case, the RO provided the 
veteran notice.  The claim was subsequently readjudicated in 
a January 2006 supplemental statement of the case.  To the 
extent there may be notice error, the Board finds that such a 
procedural defect did not affect the essential fairness of 
the adjudication.  Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The veteran is represented by a private 
attorney, and that attorney has clearly demonstrated actual 
knowledge of the evidence needed to substantiate the claim.  
This is shown in the Notice of Disagreement dated in August 
2004 and the Substantive Appeal dated in December 2005.  That 
demonstration of actual knowledge of the evidence needed to 
substantiate the claim and the fact that the veteran has had 
the opportunity to participate effectively in the processing 
of his claim, the purpose of the VCAA notice was not 
frustrated and the veteran was not prejudiced any defect in 
the VCAA notice.  Despite the veteran's attorney's 
contentions that a remand is warranted for VCAA notice, a 
remand for additional notice would serve no useful purpose.

The veteran's attorney contends that the VA's duty to assist 
requires obtaining a medical opinion to determine whether it 
was factually ascertainable in the one year prior to the 
veteran's claim for an increased rating that his PTSD 
rendered him unable to work.  Resolution of this claim turns 
on the Board's application of the relevant law and 
regulations governing effective dates for increased ratings 
to the evidence already associated with the claims file, in 
particular, the medical records showing treatment for the 
disability in question prior to a August 17, 2001.  See 38 
C.F.R. § 3.400(o).  Thus, there is no duty to provide an 
examination or medical opinion as it could not affect 
adjudication of this claim.  Consequently, there is no 
further duty to assist the veteran with the development of 
his earlier effective date claim. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date earlier than August 17, 2001, for the award 
of a 100 percent evaluation for PTSD, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


